DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on December 03, 2021 in response to PTO office action mailed on August 05, 2021.  Amendment has been entered.

Claims 1-21 have been amended.  Claims 1-21 are pending. 

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on January 28, 2022 linking the current application with its parent application Serial number 14/883,582 filed 10/14/2015 now U.S. Patent No. 10,642,814.

A Terminal Disclaimer filed on January 28, 2022 has been approved and entered.

Allowable Subject Matter

Claims 1-21 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 1, 11 and 21.  Thus, claims 1-21 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164